Citation Nr: 1631860	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  06-27 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a total disability evaluation based on individual unemployability due to service connected disorders prior to October 15, 2014, on an extraschedular basis.  

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disorders since October 15, 2014.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The appellant served on active duty from March 1984 to July 1995.  

This appeal originally came before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which continued a 40 percent rating for lumbar degenerative disc disease.  

In November 2008, the appellant testified at a Board hearing at the RO before the undersigned Veterans Law Judge.  

In June 2011, the Board denied entitlement to a rating in excess of 40 percent for lumbar degenerative disc disease.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In January 2012, the Court granted a joint motion for remand, vacating the June 2011 decision and remanding the matter for action consistent with the terms of the joint motion.  In September 2012, the Board remanded the matter for further development.  

In April 2013, the Board denied entitlement to a rating in excess of 40 percent for lumbar degenerative disc disease.  The Board also inferred the issue of entitlement to a total disability evaluation based on individual unemployability and remanded that matter for additional development.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the claims folder shows the Veteran has a combined rating of 80 percent from October 15, 2014 and meets the requirements to allow consideration of entitlement to individual unemployability benefits on a schedular basis as of that date.  See 38 C.F.R. § 4.16(a) (2015).  

Prior to October 15, 2014, the Veteran was service-connected for lumbosacral degenerative disc disease, and for radiculopathy of the right and left lower extremities.  His combined rating was 40 percent from April 15, 2002 and 50 percent from November 15, 2004.  Hence, prior to October 15, 2014 the Veteran did not meet the requirements to allow consideration of entitlement to a total rating based on individual unemployability on a schedular basis.  

It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the schedular standards.  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).  

In August 2015, the RO submitted the question of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders on an extraschedular basis to the Director, Compensation Service, for extraschedular consideration.  Id.  In September 2015, the Director provided an advisory opinion which concluded the following:

The totality of the evidence does not support the notion that the Veteran's service connected conditions rendered him unemployable under any circumstances prior to October 15, 2014.  The Veteran's disability picture was that of a moderate to severe nature without any employment preclusion, which is supported by the VA examiner's opinion of December 2012.  Therefore, extra-schedular entitlement to [a total disability evaluation based on individual unemployability due to service connected disorders] pursuant to 38 C.F.R. § 4.16(b) is not warranted prior to October 15, 2014.  

The Court has held that the Board has jurisdiction to review de novo the Director of Compensation's determinations regarding entitlement to extraschedular ratings.  Kuppamala v. McDonald, 27 Vet. App. at 455 ("The Board reviews the entirety of the Director's decision de novo and is thus authorized to assign an extraschedular rating when appropriate.").  

In this case, the RO requested an advisory opinion pursuant to 38 C.F.R. § 4.16(b).  When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  On review, the advisory opinion by the Director of the Compensation Service is inadequate in that it appears to be based on incorrect facts and is not supported by sufficient rationale.  The RO's August 2015 request specifically noted that Social Security benefits were awarded from October 2012 based on service-connected lumbar degenerative disc disease and nonservice-connected pancreatitis.  The advisory opinion, however, erroneously indicates the Social Security Administration found him unemployable due to hypertension and pancreatitis.  The opinion also states that the disability picture was that of a moderate to severe nature without any employment preclusion and that this was supported by the December 2012 VA opinion.  A review of the December 2012 opinion shows the examiner indicated that the Veteran's back condition impacted his ability to work as follows:

Patient complains of inability to work secondary to severe pain in his back and legs.  He is unable to walk or stand or lift.  He is able to sit and his upper extremities are unaffected, so he may be able to do a desk job.  

The Board is unclear how this examination supports a finding that the Veteran was without any employment preclusion.  Additionally, there is no discussion as to whether the Veteran had sufficient skills for sedentary employment.  

The Director must provide an adequate statement of the reasons or bases for its determination.  Such a statement must provide the precise basis for its decision and it must be sufficient to facilitate review by the Board.  In so doing the Director should analyze the probative value of the evidence, and account for evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant which would favor the assignment of an extraschedular rating under 38 C.F.R. § 4.16(b).  While Kuppamala is binding on the Board, given the unique expertise of the Director in developing the Rating Schedule it is vital that adequate reasons and bases be provided in any determination by that office granting or denying entitlement to an extraschedular award.  

The issue of entitlement to a total disability rating based on individual unemployability for the period since October 15, 2014, is deferred pending completion of the development requested below.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claim should be returned to the Director, Compensation Service for consideration of whether he was unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities prior to October 15, 2014 on an extraschedular basis.  In so doing the Director must provide an adequate statement of the reasons or bases for its determination.  Such a statement must provide the precise basis for its decision so as to permit appellate review by the Board.  The Director should analyze the probative value of the evidence, account for evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant which would favor the assignment of an extraschedular total rating under 38 C.F.R. § 4.16(b).  

2.  Upon completion of the above development and any further development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought on appeal is denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



